     Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 1 of 40




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ABRAHAM GROSS, NETTY GROSS,

               Plaintiffs,
                                            SECOND AMENDED
                                            COMPLAINT
                                            CIVIL ACTION NO.
                                            20 CV 4340
                                            JURY TRIAL REQUESTED

           against

THE CITY OF NEW YORK, NEW YORK CITY DEPARTMENT OF
HOUSING PRESERVATION AND DEVELOPMENT, LOUISE CARROLL,
ANNA MARIE HENDRICKSON, MARGARET BROWN, BABBA HALM,
VICTOR HERNANDEZ, SHATARA PELL, MARK MATTHEWS, NICOLE
LONDON, EDWIN LUGO, NIDIA DORMI, GABRIEL MOMBRUN, JAMES
E. JOHNSON, HAROLD WEINBERG, NICK LUNDGREN, SAMANTHA
SCHONFELD, HELEN ROSENTHAL, BREAKING GROUND,
JEANNE MARIE WILLIAMS, BRENDA ROSEN, TERRESA PALMIERI,
VANESSA CUCURULO, STEPHANIE LABARTA and TRAVIS FONG.
                            Defendants.




                                   1
              Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 2 of 40




                                         PRELIMINARY STATEMENT

       1.    Respectfully, this complaint is a sad testament to American Jurisprudence, and the
             law enforcement community. It is the City of New York and its residents who
             continue to suffer from Defendants criminal enterprise. The City of New York
             should be the ​Plaintiff in this action, not the Defendant.
       2. Public officials abusing their access to public property to further a billion dollar
             scheme, who then use additional public property as bribes to protect their scheme,
             provide more than sufficient cause for law enforcement to intervene.
       3. By virtue of the evidence attesting to Defendants pervasive criminal culture, it is
             unnerving that Plaintiff is the one forced to fill the void created by agencies with the
             resources and mandate to protect the public1. For example
                        i.   As first exposed by Defendant HPD whistle blower, Steven Werner2,
                             and as Defendant HPD publicly admitted before City Council3, wealthy
                             developers have in fact been nonchalantly stealing 100 million per
                             year from the public4, by collecting tax breaks without registering the
                             affordable units as rent stabilized5.
                       ii.   The Brooklyn D.A. s June 2019 admission6 that bribery in Mitchell
                             Lama affordable programs is likely​ ​the norm not the exception.
                      iii.   The Department of Investigations DOI Commissioner s admission7
                             that Defendants systemically fail to honor their oversight mandate.
                      iv.    The overwhelming number of fraudulent affordable deeds readily
                             available on ACRIS8.
                       v.    Six 6 recent sworn affidavits of credible Defendant HPD
                             whistle blowers9 , who were compensated prior to discovery, and
                             who swore before The United States District Court for the Southern


1
  ​Demanding this of Plaintiff is particularly cruel, as the Defendants have proven their ability and willingness,
time and time again, to render honorable courts of law into, respectfully, vessels in service of their cause.
2
   https  www.propublica.org podcast these people want new york landlords to stop ripping off tenants
3
    ​https   legistar.council.nyc.gov MeetingDetail.aspx ID 458975 GUID A4F32C2C 519F 4987 9A1E CF0D66CA008B
4
  https     www.propublica.org article ny state data indicates even more landlords duck rent limits
5
  https     www.propublica.org article nyc landlords flout rent limits but still rake in lucrative tax breaks
6
  http     brooklynda.org 2019 05 21 three luna park housing corp officials indicted for conspiring to rece
ive bribes forge documents to corrupt the process by which mitchell lama apartments are acquired NYS
CEF, Appl Div. First Department, 2019 04206, Docket 49, page 10.
7
  Ibid, ibid.
8
  For example,​ ​NYSCEF, Appl Div. First Department, 2019 04206, Dockets 9, EXHIBITS B E.
9
   ​See below Par 16, Footnote 15 .


                                                          2
         Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 3 of 40




                         District of New York the Honorable Court , that the Defendants are
                         engaged in outrageous criminal conduct.
                  vi.    The indictment of HPD Assistant Commissioner, Wendel Walters,
                         three other HPD executives, and six others Developers on a 26 count
                         indictment including charges of racketeering, conspiracy, bribery,
                         extortion, wire fraud, and money laundering in excess of 22 million10.
                 vii.    In the past five years alone, more than sixty 60 City housing
                         employees, including numerous HPD employees, were indicted on
                         charges of conspiracy, bribery, corruption, and fraud11.
                viii.    HPD s own internal audits from 2012 201712 revealing serious
                         irregularities in affordable Mitchell Lama projects.
     4. At a minimum, the aforesaid should, independently and collectively, inspire the U.S.
        Attorney s Offices, the DOI, the F.B.I., the Office of the City Comptroller, the D.A. s
        Offices to take uncompromising remedial measures to redress the root of
        Defendants criminal enterprise.
     5. Instead, the adjudicative aftermath that followed the aforesaid indictments, has only
        made crime seem more attractive to the culprits. If only Defendants were subject to
        minimal accountability if only crime seemed like a risk not worth taking the public
        and the Plaintiff would, respectfully, have been spared these atrocities.

                                      NATURE OF THE ACTION

     6. Abraham Gross Plaintiff brings this action,​ pro se, ​to redress the catastrophic
        harm inflicted as result of Defendants violations of the Racketeer Influenced and
        Corrupt Organizations Act 18 U.S.C.           ​1961 1968 ​ RICO .
     7. Plaintiff also brings this action pursuant to Defendants systemic deprivation of
        rights secured by the Civil Rights Act of 1871, ​42 U.S.C.        1981​ Section 1981       Title
        VIII of the Civil Rights Act of 1968 Fair Housing Act, ​42 U.S.C.           3601 19 ​ Title VIII ​




10
   https  archives.fbi.gov archives newyork press releases 2011 assistant commissioner of nyc departme
nt of housing preservation and development indicted for racketeering bribery and extortion​.
11
  For example
https    www.manhattanda.org manhattan das office doi nypd announce arrests and criminal charges wid
espread briber
12
   Quoted in Comptroller s Audit MJ06 134A, at page 10. Only two 2 out of the forty three 43 projects audited
did not show any irregularities​.


                                                     3
         Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 4 of 40




        Title VI of the Civil Rights Act of 1964 nondiscrimination in federally assisted
        programs , ​42 U.S.C.    2000d 1​ Title VI
                                                                               13
     8. Article XVII of the New York State Constitution Article XVII                the 14th
                                                                       14
        Amendment of the U.S. Constitution 14th Amendment
     9. The New York State Human Rights Law as contained in New York State Executive
        Law    296 NYSHRL         the New York City Human Rights Law as contained in the
        Administrative Code of the City of New York         8 107 NYCHRL             Title 24 of the
        Code of Fed. Reg. Discriminatory Conduct Under the Fair Housing Act Title 24
     10. Executive Order 11063 November 20, 1962 prohibiting discrimination in the rental
        of properties provided with federal funds Order 11063               Executive Order 12898
         February 11, 1994 , requiring federal agency programs to avoid discrimination in
        conducting activities that substantially affect public health Order 12898 .
        Hereinafter, the aforesaid Statutes and Executive Orders will be collectively
        referred to as Protective Regulations .
     11. In addition, Plaintiff brings this action pursuant to the applicable provisions detailed
        in Par. 21 30 hereinafter Additional Relevant Provisions .
     12. In addition, Plaintiff seeks to recover damages, declaratory relief, and other relief
        based on the applicability of alternate theories for recovery, as illustrated herein.
     13. Plaintiff alleges upon personal knowledge as to himself, and upon information and
        belief as to all other matters, as follows
     14. The Defendants and their co conspirators, have hijacked New York City s affordable
        housing programs15 to create a lucrative criminal enterprise motivated and enabled
        by a insatiable greed of officials who view public property as though it were their
        own b discriminatory selection practices, featuring a by default prejudice against
        all non Hispanic applicants c a general intention to reject as many applicants as

13
   The aid, care and support of the needy are public concerns and shall be provided by the state and
by such of its subdivisions .
14
   Nor shall any State deprive any person of life, liberty, or property, without due process of law nor
deny to any person within its jurisdiction the equal protection of the laws .
15
   ​The public is likely unaware that there are anywhere between 168 216 affordable programs within
the jurisdiction of City Housing Agencies, such as HPD, HDC, and NYCHA. Many of these programs
pertain to developer tax breaks and construction bids worth billions of taxpayer dollars.
Nevertheless, the oversight over these programs is, at best, a sad joke. A partial list includes the
421 a Tax Incentive, 421 b Tax Incentive, 420 c Tax Incentive, 50 30 20 Mixed Income, Housing ,
Mitchell Lama, Inclusionary Housing, J 51 A , Rent Controlled, Rent Stabilized, Third Party Transfer,
Neighborhood Pillars, Mix and Match Income, Mixed Middle Income, Multifamily Disposition and
Finance, Mutual Housing Association, and the Nehemiah Programs.


                                                  4
         Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 5 of 40




        possible, such that more public property can be embezzled and or converted to
        market rate, despite being designated as affordable d deliberate indifference
        and or active participation of public agencies, who are mandated to protect the
        public interest, but refuse to do so16.
     15. The aforesaid Defendants, acting under color of law, in official capacity on behalf of
        the City of New York and affiliated agencies such as HPD, HUD, HDC, NYC Law
        Corporation Counsel, City Council and publicly funded, Non For Profit
        organizations such as Defendant Breaking Ground, methodically and purposefully
        violated and continue to violate the Protective Regulations and the Additional
        Relevant Provisions.
     16. In the past three years, the Honorable Court heard sworn testimonies17 from six 6
        aggrieved HPD whistle blowers, who attested to a horrific culture of corruption,
        fraud, intimidation and discrimiantion. Not only were these testimonies deemed
        credible by the Honorable Court, the applicable Defendant rushed to settle with all
        six whistle blowers prior to discovery see below Par. 56 .
     17. As a direct and proximate result of Defendants violations and deprivations, Plaintiffs
         as well as millions of other applicants endured and continues to endure
        unfathomable harm, pain and suffering, including but not limited to prolonged
        homelessness during the pandemic, monetary damages, humiliation, adverse effects
        to health, emotional trauma, and torment which is entirely unnecessary.
     18. As it pertains to claims under RICO, Plaintiff alleges that Defendants constitute an
        enterprise engaged in criminal acts, which include embezzlement of public
        property, wire fraud, bribery of public officials, spoliation of evidence, corruption of
        State related proceedings pertaining to the judicial machinery, obstruction, perjury,
        intimidation of whistle blowers, and discriminatory housing practices. Further, that
        Defendants alleged conduct is sufficiently pervasive to establish a pattern, pertains




16
   ​Sadly, the atrocities inflicted on Plaintiff and millions of others are only possible due the
nauseating lack of oversight. Despite the fact that such agencies have sufficient resources to redress
the Defendants criminal conduct, their indifference in some cases, worse than indifference has
incentivized Defendants to view criminal conduct as a risk worth taking​.
17
   Ms. Karina Rodriguez, Mr. Ricarte Echeveria, Ms. Sharon Lewis, Ms. Malinda Gonsalves, Mr. Raveen
Seaton and Ms. Wanda Sinclair. See SDNY Cases 1 18 cv 01626, 1 17 cv 06073, and 1 17 cv 09996.
The aforesaid are in addition to HPD Whistleblower, Mr. Steven Werner, who first reported this
scam to his supervisors in 1993.


                                                  5
         Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 6 of 40




        to State and Federal property, and continues to inflict extraordinary harm on
        Plaintiff and on the public, even as these words are written.

                                     JURISDICTION AND VENUE

     19. The Honorable Court has subject matter jurisdiction over this action pursuant to 28
        U.S.C.    1331, and supplemental jurisdiction pursuant to 28 U.S.C.             1367 a over the
        state and city causes of action.
     20. In addition to Defendants discriminatory practices based on the protected class of
        race, City affordable programs heavily rely on federal funding from HUD. The
        applicable HPD Handbook see below Par. 26 incorporates all pertinent Federal and
        State law.
     21. Venue is proper in this district pursuant to 28 U.S.C.          1391 b because of the
        location of the subject property, Waterline Square, as well as the result of the
        aforesaid violations and deprivations, occurring within the Southern District of New
        York.

                              ADDITIONAL RELEVANT PROVISIONS

     22. ​New York City Zoning Resolution Inclusionary Housing​ U
                                                                ​ nder the Inclusionary
        Housing Program, as set forth in Section 23 90 of the New York City Zoning
        Resolution, in return for agreeing to keep developed properties permanently
        affordable, the developers Developers receive significant tax breaks. Developers
        enter into an agreement with HPD Regulatory Agreement 1 . By entering this
        agreement, Developers pledge to comply with all applicable provisions, most
        notably, to provide affordable units to low income New Yorkers. Instead, by HPD s
        own admission, the Developers consistently seek to collect the tax breaks, while
        fraudulently converting affordable units back to market rate18, and or awarding
        them to unqualified residents. It is estimated that by virtue of this scam, Developers
        unlawfully collect tax breaks to the tune of 100 million per year, or 3 billion for the
        past thirty years. Rather than redress a multi billion fraud, the applicable




18
  ​In other cases, the Developers forget to register the apartments as rent controlled. Up to 200,000
examples were revealed in 2016, by ProPublica. These units were never registered. See
https     www.propublica.org article ny state data indicates even more landlords duck rent limits


                                                      6
          Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 7 of 40




         Defendants resisted attempts to end the charade19, effectively betraying the public
         interest they are sworn to protect.
     23. The Regulatory Agreement Between HPD and BG ​ Regulatory Agreement 2 ​
         Provides the applicable provisions of the subject property, such as under what
         grounds an applicant can be rejected, and the correct method to compute an
         applicant s income. These provisions were routinely disregarded by the Defendants.
     24. The HPD Marketing Handbook​ ​ In 2018, HPD published the Marketing Handbook
         Policies and Procedures for Resident Selection and Occupancy the Handbook ,
         which contains the general policies, procedures, and requirements for the
         marketing and selection of residents for developments assisted by HPD. On page 70,
         the Handbook incorporates all applicable Federal and State laws.
     25. The​ ​Applicant Income Calculation Guide ​ ​ the Income Guide , published by HPD,
         this guide expands upon the income calculation method that HPD and BG should
         apply when evaluating an applicant s income. Regretfully, Defendants choose to
         disregard key provisions of the Income Guide20. For example, grocery expenses are
         not included in family gift income. In bad faith, Defendants rejected 10,000 from
         Plaintiff s income, under the false pretence it was above the limit, without bothering
         to take notice that Plaintiff s family gift income included grocery expenses which are
         precluded, and as such negate Defendants bad faith determination. Even more
         egregious is that in January 2020, the Defendants quietly repealed the 10,000
         requirement from family gift income altogether. Defendants did not bother to
         update their counsel or the Plaintiff of this critical development.
     26. The Freedom of Information Law the FOIL ​ ​ As a direct result of Defendants
         corrupting the prior State proceedings21, Defendants were empowered to brazenly
         disregard their statutory obligations pursuant to the FOIL22, and withhold
         information corroborating Plaintiff s allegations.
     27. Pursuant to​ Judiciary Law           487 Judiciary Law ​ ​an attorney who is guilty of any
         deceit or collusion, or consents to any deceit or collusion, with intent to deceive the
         court or any party is subject to civil and criminal liability. Further, it is settled that

19

https      www.documentcloud.org documents 2718945 Intro 152 a 543 1015 Testimony Feb 2016 11pm.html
20
   NYSCEF, Appl Div. 1st Dep , 2019 04206, 9, Exhibits A6 A9.
21
   Plaintiff hereby incorporates all factual assertions pertaining to corruption of the judicial process by virtue of
EXHIBIS F, G, and H.
22
   ​ Plaintiff hereby incorporates all factual assertions pertaining to his allegation re FOIL by virtue of EXHIBIT G.


                                                          7
           Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 8 of 40




          Judiciary Law        487 focuses on the attorney s intent to deceive, rather than the
          deceit s success23.
      28. ABA Rules of Professional Conduct The ROC Rules ​ Rule 3.3​ ​provides that attorneys
          are obliged to protect the courts from criminal or fraudulent conduct that
          undermines the integrity of the adjudicative process. Rule 3.4 prohibits an attorney
          from destroying or assisting another in destroying evidence pertaining to a case. As
          illustrated herein, the applicable Defendants and their opposing counsel corrupted
          the judicial process, ​inter alia ​by
              a.   Pursuant to a confidential protest from Plaintiff, who shared with opposing
                   counsel incriminating data Defendants counsel instantly communicated the
                   said data to their clients, who then promptly moved to modify destroy this
                   evidence from official City databases, such as payroll records, and or other
                   platforms, such as credit reports.
              b. Pursuant to more incriminating information being presented, Defendants
                   simply moved to retrospectively adjust the regulatory agreements with the
                   sole purpose of concealing criminal acts. Most notable are Defendants
                   repeated efforts to make it as hard as possible to track which of the
                   apartments are designated as affordable.
              c.   Defendants routeinly steered cases to favorable judges, most notably, to the
                                                                 24
                   Honorable Trial Court Part 56 the Court            . The Court s calendar proves
                   that at a given point five month period in 2019, the Court was assigned
                   twenty five 25 times more cases involving pro se litigants 1 vs. the average
                   of 25 , nine 9 times more cases involving city agencies 39 vs. the average of
                   4 , and eight 8 times more special proceedings 35 vs. the average of 4 .
                   Exacerbating the egregious nature of this discrepancy is the fact this
                   anomaly occurred despite the Court itself being classified as a trial court, and
                   the existence of City specific parts, to which this case should have been
                   assigned. Furthermore, the unbearable if undisputed fact is that pursuant
                   to this statically anomaly being protested by Plaintiff, ​the discrepancy was
                   adjusted.



23
     ​Amalfitano v. Rosenberg​, 12 N.Y.3d 8, 14 2009 .
24
     See NYSCEF, 2019 04206 9 EXHIBITS T, and Docket         27, and below paragraph 73 .


                                                     8
         Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 9 of 40




     29. The New York Bar Judicial Rules of Professional Conduct ​ The RJC Rules it is
        settled that an impartial decision maker is an essential right in civil proceedings25. A
        litigant s fundamental right to due process includes an impartial judge who will
        apply the law equally and fairly, avoid conduct rising to the appearance of
        impropriety, and recuse where the impartiality could be reasonably questioned26.
        Defendants habitual intervention in these proceedings including the unlawful
        practice of steering cases deprived Plaintiff s of the right to an impartial judiciary.
     30. Conflict of Law Statutes ​ collectively, the COI Laws ​ F
                                                                 ​ ederal conflict of interest
        statutes27 prohibit public officials from personally benefiting from federal property,
        and or engaging in conduct that creates a strong appearance of impropriety as it
        relates to federal property. In addition, HPD regulations28 specify that HPD
        employees overseeing the integrity of the process are prohibited from entering
        relevant lotteries. Nevertheless, this conduct is rampant throughout HPD, whose
        employees abide by an unnerving credo​ ​ public property is a free for all real estate
        banquet, which Defendants are free to treat as private property, provided they take
        precautionary measures to conceal the crimes, and if caught promptly delete
        incriminating data.

                 THE PARTIES/PARTY SPECIFIC FACTUAL ALLEGATIONS

     31. Plaintiff ​is a law abiding, Non Hispanic, New York resident, who has been suffering
        from on and off homelessness since September 23, 2019 EXHIBIT A1 , pursuant to
        winning the lottery for the first time in a decade priority number        103 out of
        74,000 applicants at Waterline Square, successfully completing the affordable
                                                      29
        housing application process the Process            , and then being maliciously rejected by
        the Defendants, based on shifting grounds, issued in four determinations30.
     32. Four of the justifications Defendants provided are explicitly barred Regulatory
        Agreement 1 and the Handbook31 EXHIBIT A2 unspecified inconsistent information
         1st rejection inconsistent information pertaining to hearsay on business income


25
   Goldberg v. Kelly, 397 US 254, 271 1970 .
26
   The New York Bar Judicial Rules of Professional Conduct.
27
   Such as the Hobbs Act, 18 U.S.C. 1951 Foreign Corrupt Practices Act, 15 U.S.C. 2b 78.
28
   ​The Official HPD Marketing Handbook, page 26.
29
    ​NYSCEF, Appl Div. First Department, 2019 04206, Dockets 9, EXHIBITS A1 A4, A6 A10.
30
     ​ Ibid, ibid.
31
   Ibid, ibid.


                                                 9
         Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 10 of 40




         1st rejection, post facto clarification32 inconsistent information pertaining to
        family gift income 3rd rejection and a missing signature 3rd rejection . A fifth
        justification issued the fourth and final HPD rejection, solely considered income
        from 2017 and 2018, while disregarding all income from 2019 in express violation33
        of Regulatory Agreement 2 EXHIBIT A3 .
     33. The common denominator for all determinations is that they provided cryptic,
        conclusory numbers inconsistent with the 350 financial documents submitted and
        vetted from March 5, 2019 June 10, 2019.
     34. As these words are written, more than a year later, Defendants have still refused to
        provide any explanation for the mathematical conclusions for the first three 3
        determinations, nor did they comply with numerous FOIL requests to provide the
        underlying computations of Plaintiff s income34.
     35. Co Plaintiff Netty Gross​ is Plaintiff s mother Mother , who is chronically ill with a
        severe movement disorder cerebral ataxia that impedes her ability to use her
        muscles. Until recently, Plaintiff was the primary care taker of Mother, who is in a
        wheel chair, and can barely speak as witnessed by counsels for both Defendants.
     36. During the recent Holiday of Rosh Hashanah which was the 26th consecutive
        holiday that Plaintiff spent in isolation Mother s condition deteriorated. She now is
        incapable of speaking, suffers from vivid nightmares and shakes uncontrollably. It is
        a sad testament for City agencies mandated to help the homeless population, that in
        response to Mother s desperate pleas for decency Defendants have blindly adhered
        to callousness which is beyond human comprehension.
     37. Mother had a vested property interest in Defendants lawful compliance and the
        honoring of Plaintiff s property interest, as the subject property, Waterline Square,
        is closer in proximity than any other affordable housing opportunity.
     38. By depriving Plaintiff of his rights and denying him the apartment for which he is
        eligible, Defendants have prevented Plaintiff from providing Mother with the




32
   ​ age 13 of EXHIBIT H.
    P
33
   NYSCEF, Appl Div. First Department, 2019 04206, Dockets 9, EXHIBITS A6 A10.
34
    ​Plaintiff respectfully asks the Honorable Court for specific declaratory relief pertaining to these
violations of law.


                                                    10
         Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 11 of 40




        support she desperately needs. As a direct result of Defendants callous actions,
        Mother is enduring substantial harm35.
     3 . ​Defendant the City of New York​ City is a municipal agency existing by virtue of
        the laws of the State, that employed Defendants                  2    15 through City agencies,
        including HPD, Corporation Counsel, and City Council.
     40. ​Defendant the Department of Housing Preservation and Development ​ HPD is a
        mayoral agency of Defendant City, established pursuant to Chapter 61 of the City
        Charter, which is mandated to oversee and protect the integrity of hundreds of
        affordable housing programs. HPD is a constituent agency of the City, with its
        principal place of business at 100 Gold Street, NY, NY, 10038.
     41. Defendants in paragraphs 43 80 ​are sued in their official and individual capacities,
        pursuant to violations of the Protective Regulations, violations to the Additional
        Relevant Provisions, breach of fiduciary duties to ensure a fair application process36,
        refusal to exercise oversight, and disregard for various City Housing Laws, as
        applicable to each Defendant. For example, multiple Defendants unlawfully acquired
        affordable properties for which they are ineligible, while others reside
        simultaneously in numerous rent stabilized apartments, in violation of City Housing
        laws. These violations aggravate the damages caused by the Defendants as they
        hypocritically claim their decisions to be motivated by lawful compliance.
     42. Defendant GABRIEL MOMBRUN​ Mombrun was the HPD project manager at
        Waterline Square. A former investigator at DOI, Momburn was responsible for
        investigating fraud at HPD. Thereafter, he joined HPD, and launched his own
        criminal enterprise, featuring acts that he himself was trained to prevent.
     43. Throughout the Process, Plaintiff had numerous conversations with Mombrun about
        the status of his application. On or about May 15, 2019, Mombrun was surprised to
        hear that Breaking Ground had not forwarded Plaintiff s application to HPD,
        considering the fact HPD had already processed many applications with inferior
        numbers. Momburn promised to email and inquire with Breaking Ground.




35
   ​Plaintiff respectfully asks how human beings let alone public officials with the resources and
mandate to help be so cruel and indifferent
36
    ​ or example, the Defendants actively participate in a racially discriminatory application process, skip the log
     F
order, and routinely award affordable properties to egregiously ineligible residents.


                                                        11
            Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 12 of 40




       44. Critically, all communications originating from Mombrun were strategically omitted
           by Defendants both from the administrative record37, and thereafter, from
           Defendants FOIL response despite Mombrun being copied on many of the emails .
           Considering that Mombrun was the project manager, and his frequent
           correspondence with the Plaintiff, it is obstruction of justice and extrinsic fraud
            barring Plaintiff from effectively prosecuting his case for Defendants to delete all
           of Mombrun s emails. Accordingly, Plaintiff asks the Honorable Court to order the
           immediate release of all of Mombrun s emails that were omitted from the FOIL and
           which were due on December 05, 201938.
       45. As it pertains to Mombrun s abuse of public property for his own gain see EXHIBITS
           B , in 2011, Mombrun acquired through the NYC Housing Dev. Corporation, his first
           affordable property for 275,458, at 212 South Oxford.
       46. Not only was Mombrun prohibited from abusing his position at HPD to apply for this
           subsidy, at the time, Mombrun already owned a property at 1329 E 36 St, Brooklyn,
           which would have disqualified him outright the program is for first time owners.
       47. Furthermore, Mombrun cynically used an affordable apartment for which he was
           ineligible, as a platform to launch a ticketing business, in violation of law.
       48. Even more egregious, in 2017, Mombrun nonchalantly embezzled apartment 12m at
           The Hub. The Hub was a Brooklyn based, affordable 421 a project, similar to
           Waterline Square. In exchange for a massive tax break, the Developer was required
           to designate 150 affordable units.
       49. Regretfully, 150 units was the number released to the press, but the actual number
           seems to have fallen 47 units short this is common practice for the developers of
           421 a properties. Defendants, sadly, seem to take no issue with this practice .
       50. These units were designated for the low income population, to be awarded
           pursuant to a lawful Process. Defendant Mombrun a project manager at HPD and
           former DOI investigator had absolutely no right to acquire, or even to be
           associated with this apartment, effectively stealing it from a well deserving
           applicant. To the contrary, the very purpose of his current job at HPD and past job


37
     ​In violation of CPLR 7804 e requiring a complete record.
38
  HPD must be held accountable for strategically omitting Mr. Mombrun s correspondence from the
FOIL. The only rational reason HPD would do so is because Mr. Mombrun s correspondence
contains
information corroborating Plaintiff s allegations.


                                                         12
           Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 13 of 40




          at DOI was to ensure affordable apartments were granted to qualified applicants.
          Mombrun s conduct is the norm at HPD, not the exception. HPD executives feel that
          their access to public property comes with an invitation to embezzle public
          property.
      51. Worse yet, when Plaintiff protested this unnerving breach of integrity to the DOI
          and to opposing counsel, Mombrun was instantly notified, pursuant to which he
          transferred his HUB property interest to his sister. It is respectfully shameful that
          Mombrun and his sister continue to nonchalantly reside in their respective
          embezzled apartments, while Plaintiff, and many others continue to suffer. The
          judicial conscience should not tolerate such a callous assault on human decency.
      52. Defendant VICTOR HERNANDEZ​ Hernandez is the Director of Affordability
          Integrity and Oversight at HPD. Based on substantiated public records, Hernandez
          has been involved in an extraordinarily high number of unlawful transactions
          pertaining to affordable properties39.
      53. Furthermore, Hernandez, as confirmed by an investigative agency, is currently
          living, simultaneously, in three affordable housing apartments for low income
          applicants EXHIBITS C , as well as multiple rent stabilized apartments. Hernandez s
          annual salary of 120,000, is above the maximum permitted for these affordable
          projects. Moreover, HPD s own rules page 26 of the Handbook , bar any employee
          from participating, let alone the Director of the HPD Affordable Housing winning
          three such lotteries.
      54. In 2018, Karina Rodriguez, one of six recent HPD whistleblowers revealed to the
          Honorable Court EXHIBIT D that HPD regularly discriminated against
          non Hispanic applicants. As relevant here, Plaintiff is a non Hispanic person. Ms.
          Rodriguez further accused Defendants Hernandez, Hendrickson and Pell of
          intimidation, retaliation, age based discrimnation, abusive conduct and violence. As
          with other HPD whistleblowers, such as, Mr. Ricarte Echeveria, Ms. Sharon Lewis,
          Ms. Malinda Gonsalves, Mr. Raveen Seaton, and Ms. Wanda Sinclair, HPD rushed to
          settle the complaint prior to discovery.
      55. Although a general rule, prior settlements cannot be not used to prove liability or
          invalidity of a claim, it is well established such evidence is otherwise discoverable



39
     Illustrations in 2019 04206, Docket   9, NYSCEF, EXHIBITS B.


                                                   13
         Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 14 of 40



        40
             , and is not required to be excluded solely because it was presented during the
        course of compromise negotiations41. Further, admissibility of such evidence is not
        limited when it is offered for another purpose42 , such as to prove 1 an existing
        racial bias 2 credibility of the decision maker or witness 3 the decision maker was
        on notice to refrain from their prior misconduct or 4 acted in bad faith43.
     56. As it pertains to Ms. Rodriguez s assertion re Discrmination,​ p
                                                                        ​ ublic data pertaining to
        1,360 newly constructed affordable apartments demonstrates that more than 87
        of those units are occupied by residents with Hispanic last names such as Diaz,
        Acevedo, Maladano . Ms. Rodriguez s claim finds further support in recent lawsuits44.
        Plaintiff respectfully asks how many more lives must be destroyed before the
        Honorable Court and the law enforcement community intervene to effectively stop
        HPD s lucrative criminal enterprise and discriminatory practices
     5 . Defendant LOUISE CARROLL ​ Carroll is the Commissioner of HPD, who has
        refused to respond to numerous ​contact the commissioner r​ equests, nor did she
        provide any explanation as to Defendants conclusory determinations. Carroll and
        Defendant HPD have refused to comply with a FOIL request asking if Carroll has
        ever responded to a ​contact the commissioner request, ​and if so why was Plaintiff
        repeatedly ignored. Caroll has also engaged in criminal practices pertaining to the
        modifications and amendments to regulatory agreements, with the sole intention of
        concealing the fact the Developers intention was to lease out affordable apartments
        at market rate.
     58. Further, based on public records, Carroll continues to live in a low income
        City owned NYCHA public housing complex, located on the Lower East Side RIIS 2 .
        Upon information and belief, Caroll s annual salary disqualifies her from low income
        housing. It is egregious for the commissioner of HPD to violate housing laws, nor
        can she claim to be an objective adjudicator, when she herself demonstrates
        contempt for the very laws she is designated to protect.



40
      ​United States Vs. Austin 54 F.3d 394, 400 7th Cir. 1995 . United States Vs. Austin 54 F.3d 394, 400
 7th Cir. 1995 . Towerridge Inc. V. T.A.O. Inc.11 F.3d 758, 770 10th Cir. 1997 .
41
     ​Ibid, ibid.
42
    Lyondell Chemical Co. v. Occidental Petroleum Corp. U.S. Court of Appeals, 608 F.3d 284 5th Cir.
2010 .
 3
   ​Towerridge Inc. V. T.A.O. Inc.11 F.3d 758, 770 10th Cir. 1997 .
44
    ​ ttps ny.curbed.com 2019 7 17 20696740 nyc affordable housing lottery segregation​.
     h


                                                     14
         Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 15 of 40




     5 . Defendant ANNA MARIE HENDRICKSON ​ Henrdrickson is the Deputy
        Commissioner of HPD. In 2018, Hendrickson was accused by another HPD
        whistle blower, Mr. Ricarte Echevarria Echevarria , of forcing him to grant
        affordable housing to an out of state relative who was ineligible on multiple
        grounds EXHIBIT E . When Echevarria protested to Hendrickson s supervisor, the
        supervisor admitted to Echevarria that she hated when Defendant Henderson did
        stuff like that , but nevertheless proceeded to award the apartment. When
        Echevarria further protested to DOI, he was threatened, instructed to delete
        incriminating information, and fired.​ ​Tellingly, HPD and DOI, took no further action,
        although HPD rushed to settle this case and pay off Echevarria, prior to discovery45.
     60. Defendants MARAGERET BROWN​ and ​BABBA HALM​ are Deputy Commissioners
        at HPD, and ​Defendant MARK MATTHEWS ​is a housing coordinator at HPD. Based
        on public records, they have abused their positions to acquire property interests in
        NYCHA or HPD affiliated properties and or resided in multiple rent stabilized
        properties.
     61. Defendant NIDIA DORMI ( DORMI ),​ is a senior policy advisor at HPD, who was
        active in Plaintiff s rejection. Public payroll records show that Dormi started working
        at HPD only in 2019, with a starting salary of 78k. Plaintiff alleges that Defendants
        may be acting deceitfully, and calls for Defendants to clarify how could a Dormi
        become a senior policy advisor in her first year of employment
     62. Defendant SHATARA PELL ( PELL ), Assistant Deputy Director, ​was active in
        Plaintiff s rejection, verified HPD s answer in state related proceedings. She also
        committed perjury by denying in her sworn affidavit that she had ever had certain
        conversations with the Plaintiff, whereas Plaintiff produced irrefutable audio
        recordings of these conversations, in which Pell verified her identity.
     63. Pell s perjury coupled by the Court s blind affirmation of Pell s affidavit as fact
        without discussion, despite clear refuting evidence in the form of her own written
        admission, and despite her perjury yet again rewarded and enticed public officials
        to commit perjury as they deem fit. Plaintiff requests Defendants to clarify why Pell


45
  ​Plaintiff, as well as others who were aggrieved, beseech the Honorable Court not to continue
endorsing the notion that certain City executives are above the law, and free to engage in misconduct.
In the rare occasion that they are held accountable they are still awarded favorable treatment that is
offensive to the interests of justice. This approach erodes public confidence in the integrity of its
governmental agencies.


                                                 15
            Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 16 of 40




           denied certain conversations for which Plaintiff provided irrefutable evidence, and
           whether Defendants maintain that it is permissible for public officials to commit
           perjury.
       64. Defendant EDWIN LUGO ( Lugo ) ​was also active in the unlawful rejection of
           Plaintiff s application. He also notarized Defendant Pell s perjurious affidavit, and
           HPD s perjurious answer in State related proceedings. Furthermore, based on public
           records, Lugo resides simultaneously in three rent stabilized apartments, and has
           previously embezzled 6 other affordable properties46.
       65. ​Defendant NICOLE LONDON ( London ) ​was claimed by Defendants to be the new
           project manager for Waterline Square, pursuant to replacing Mombrun for reasons
           Defendants refuse to disclose. Plaintiff asks Defendants to respond directly to the
           allegation that a search of City payroll databases show there is no HPD employee
           named Nicole London. Is Nicole London a real person Plaintiff asks for Defendants
           to schedule London as the subject of Plaintiff s first deposition47.
       66. Defendants SAMANTHA SCHONFELD, JAMES E. JOHNSON, HAROLD WEINBERG,
           NICK LUNDGREN​, are attorneys in the Corporation Counsel, HPD s Office of Legal
           Affairs, or HPD s FOIL Division collectively HPD Lawyers . Plaintiff alleges that
           HPD Lawyers have seen ample evidence pertaining to HPD s criminal acts, but
           nevertheless set aside the ROC Rules.
       67. Further, on October 02, 2019, Defendant Schonfled audaciously corrupted the
           judicial process by engaging in an ex parte, post proceeding consultation with the
           court attorney in the Appellate Division First Department, in a successful bid to
           change a valid order that was signed and delivered. By virtue of EXHIBIT F, all
           factual allegations pertaining to this breach are hereby incorporated into this
           complaint.
       68. Upon information and belief, the improper influence included multiple phone
           conversations that were made from Defendants counsel to Defendants law firm,
           who then contacted two judges with vested interests, pursuant to which they
           intervened on Defendants behalf to influence the modification of a valid order that
           was already signed and delivered to all parties.



46
     ​ Illustrations in NYSCEF 2019 04206, Docket           9, EXHIBITS C H.
47
     ​Plaintiff hereby incorporates all factual assertions pertaining to this allegation by virtue of EXHIBIT J.


                                                            16
          Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 17 of 40




      69. Respectfully, this allegation once proven by substantiating evidence is a colossal
         breach of the ROC rules. Further, irrespective of the aforesaid allegation, as a matter
         of law and court procedures, it is axiomatic that signed, delivered orders, with
         return and reply dates entered, cannot be modified in a backdoor, ex parte
         consultations after proceedings concluded, by influencing a court attorney who has
         openly admitted her contempt for Plaintiff, who then morphs into an ad hoc
         appellate tribunal, pursuant to which she morphs into an advocate for Defendants,
         who argues for modification of a valid in an ex parte proceeding.
      70. Furthermore, based on substantial evidence, certain HPD Lawyers were unlawfully
         awarded public property including luxury affordable housing.
       1. Furthermore, as stated above in Par 23, it is abundantly clear that someone or
         multiple parties within the offices of HPD Lawyers, systematically corrupted the
         process by which cases are to be randomly assigned from the Clerk s Office48. The
         nauseating statistical anomalies pertaining to the assignment of City cases to
         favorable judicial parts, despite their designation as trial parts, while the Civil
         Supreme Court s own rules designate such cases be assigned to specialized City
         parts outweighs alternate theories that aim to sugar coat a breach of fundamental
         fairness, which no court of law should tolerate.
       2. Defendant Breaking Ground ​ BG is a Not For Profit entity mandated to
         determine the eligibility of applicants to the Property based on applicable laws. In
         this capacity, BG is performing the traditional state function of eligibility evaluation
         for public housing.
       3. Plaintiff realleges against Defendant BG every applicable allegation made against
         Defendant HPD and visa versa. BG regularly utilized causes for rejection that are
         blatantly unlawful inconsistent information, missing signature refused to provide
         a full and specific explanation for its bewildering conclusions in violation of page 28
         of the Handbook refused to redress Defendant Fong s saboteur efforts, and refused
         to transfer Plaintiff s application pursuant to two rejections, as required.
       4. ​Defendant Brenda Rosen​ Rosen is the current CEO of BG, who, based on public
         records, violated her fiduciary duties by acquiring affordable property interests at
         times with advance knowledge the properties were soon to become affordable , and
         residing simultaneously in multiple rent stabilized apartments. Rosen has also

48
     ​NYSCEF, Appl Div. First Department, 2019 04206, Dockets   9, EXHIBITS T.


                                                 17
         Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 18 of 40




        engaged in criminal practices pertaining to the modifications and amendments to
        regulatory agreements, with the sole intention of concealing the fact the Developers
        intention was to lease out affordable apartments at market rate.
      5. Defendant Terasa Palmieri​ Palmieri , current Director of Leasing at BG,
        Defendant Vanessa Cucurullo Cucurullo , current Assistant Director of Leasing at
        BG, issued Plaintiff s 3rd rejection, ​Defendant Stephanie Labarta​ Labarta , senior
        analyst at BG, issued Plaintiff s 2nd rejection. The aforesaid Defendants have refused
        to provide any explanation whatsoever to their bewildering mathematical
        conclusions. Defendant ​Travis Fong​ Fong , intake specialist at BG, applied
        pressure on Plaintiff to withdraw from the application process, lied about deadlines,
        took active measures to have Plaintiff rejected, and then issued Plaintiff s 1st
        rejection based on inconsistent information .
      6. Defendant Jeanne Marie Williams​ Williams is an attorney for BG, who sadly
        continues to turn a blind eye to overwhelming evidence of criminality. On multiple
        occasions, Defendant Williams recognized her ethical duties to report to the
        authorities illegal conduct, and promised to do so. Despite being provided with
        ample evidence attesting to criminal conduct, she has disregarded her ethical
        obligations as a lawyer pursuant to the ROC Rules. Defendant Williams is a partner
        at the law firm, Kellner, Herlihy, Getty, and Friedman, with an address at 470 Park
        Avenue South, NY, NY, 10016.
       . Defendant Helen Rosenthaul ​ Rosenthal is a City councilmember on the Public
        Housing Committee. Her address is 250 Broadway Suite 1744, New York, NY 10007.
     78. In July 2019, pursuant to a fourth, cryptic determination which concluded Plaintiff s
        self employment income was 0, despite 350 documents to the contrary, Plaintiff
        turned to Rosenthal for help.
     79. Initially, upon the senior advisor in her office, Ms. Vivian Riviera, reviewing Plaintiff s
        supporting documents, Ms. Riviera agreed that the rejections were conclusory,
        lacked any underlying computations, and ignored Plaintiff s substantive claims.
        Specifically, Ms. Viviera made the following statement why aren t they explaining
        to you how they got from ​here​ to ​there​       49
                                                              . Further, Ms. Riviera attested to the fact




 ​Plaintiff notes that ​here r​ efers to the 350 documents he provided, and ​there ​refers to the
49

Defendants cryptic conclusions.


                                                    18
    Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 19 of 40




   that she has seen numerous cases where HPD and BG rejected applicants without
   providing a complete explanation, as required by law.
80. In a follow up phone consultation, Rosenthual vowed to do what any reasonable
   constituent would expect from a councilmember on the Public Housing Committee
   demand that HPD and BG explain their cryptic determinations.
81. Thereafter, an ominous shift occurred. Without warning, Rosenthual terminated all
   communication with Plaintiff. Her staff scheduled a follow up conference call on
   Friday, which Rosenthal never made. She did not respond to follow up calls and
   emails, inquiring why she hadn t called as promised.
82. Prior to being forced into a shelter on September 23, 2019, Plaintiff attempted to
   reach out one last time. Rosenthaul refused to speak to Plaintiff, instead, instructing
   her Chief of Staff, Ms. Marissa Mack per the account of Ms. Mack to tell Plaintiff
   that ​ the best thing for you to do is go into public shelter. HPD can t help you. N
                                                                                      ​ o
   explanation was offered as to why HPD continued to violate the law requiring them
   to provide a full explanation for four cryptic rejections.
83. At the brink of the pandemic, Plaintiff returned to Rosenthal s office and asked her
   to do, yet again, what any public official of integrity and or decent human being
   should do in such extenuating circumstances reach out to HPD in light of the
   pandemic.
84. Due to the pandemic, Rosenthal refused to allow Plaintiff into her office. Instead,
   they had a brief conversation over the phone, in which Plaintiff begged for
   Rosenthal s help. Rosenthal promised to follow up with Defendant HPD and get back
   to Plaintiff within a few days.
85. When she had failed to do so again Plaintiff came back to Rosenthal s office. This
   time, she refused to have a conversation altogether. Instead she asked Plaintiff to
   write her on a piece of paper and slip it under the door. Plaintiff did so, sharing with
   Rosenthal newly discovered evidence that Defendants had awarded countless
   apartments to unqualified Hispanic applicants. Plaintiff begged Rosenthal to follow
   up. For the fourth time, Rosenthal disregarded her promise to follow up.
86. Plaintiff alleges that based on substantiated public records, at the very same time
   Rosenthal severed all communication, and backed out of her promise to help, she
   also became the beneficiary of a property interest in the luxury complex adjacent to
   Waterline Square owned jointly by the same developer of Waterline Square, and



                                           19
          Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 20 of 40




         with affordable apartments managed by Defendant BG apartment               2404, at 60
         Riverside Blvd. Critically, this apartment was not on the market in July 2019. Further,
         when Rosenthal first communicated with Plaintiff, she was not familiar with the
         subject property.
      87. Even more disturbing is that upon Plaintiff protesting the legitimacy of Rosenthal s
         new real estate acquisition, she instantly modified her housing records on her
         credit report. Regretfully, this is the overwhelming pattern backed by hard evidence
         so disturbing   it has legitimately caused Plaintiff to start fearing for his life. Plaintiff
         asks the Court to order an in camera review of this evidence.

     PLAINTIFF FEARS FOR HIS SAFETY PURSUANT TO HIS COMPUTER BEING HACKED

      88. Plaintiff s legitimate fear for his safety was exacerbated when, in May 2020,
         Plaintiff s bank detected and notified him that an offer was made on the dark web to
         steal Plaintiff s identity, pursuant to which Plaintiff s computer was hacked.
      89. This allegation was confirmed by a paid cyber security consultant, who is willing to
         testify. Alarmingly, the only information that was stolen and deleted was related to
         this lawsuit. No financial information was compromised. Upon information and
         belief, it is irrational for anyone without a vested interest in these proceedings, to
         hire a hacker on the dark web, solely to steal information relating to Defendants
         fraudulent property transfers.

BACKGROUND ALLEGATIONS: DEFENDANTS CULTURE OF CORRUPTION CONTINUES
                        TO HARM THE PUBLIC

      90. In 2014, the developable land in Manhattan was estimated to be worth 1.74 trillion50.
         By a vast disparity, the City is the biggest property owner in the five boroughs51
         with a massive 362.1 million square feet to its name52.



50
   ​That figure which excludes the combined value of Brooklyn, Queens, Staten Island, Bronx, as well
as, the aggregate value of all parks, roads, and highways is significantly larger than the combined
market capitalization of the world s three largest corporations in 2014. See
https       www.journals.elsevier.com regional science and urban economics
https       www.bloomberg.com news articles 2018 04 24 manhattan s land value is an incredibl
e 1 74 trillion​.
51
   https      therealdeal.com issues articles who owns all of new york
52
    ​That is more than one and a half times what the top private developers such as Vorando,
Blackstone, Tishman Speyer, Extell, SL Green Realty own combined.


                                                 20
           Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 21 of 40




      91. A substantial portion of the City s public property is designated for affordable
          housing, in programs managed by Defendant HPD and its many affiliated entities,
          including Defendant Breaking Ground53. Officially, the purpose is to help low mid
          level income New Yorkers find housing solutions.
      92. By virtue of the City s enormous assets, it is imperative for the Defendants and its
          affiliated parties such as marketing agents, and developers granted permits for
          public housing projects to act with integrity, transparency, and the recognition
          that public property must serve to benefit the public.
      93. Nevertheless, over the past fifty years, Defendants, Developers and their
          co conspirators, have and continued to betray the public, by corrupting the
          hundreds of affordable programs with lucrative, mind bending scams, the worst of
          which shameless embezzlement of affordable properties to enrich themselves and
          their co conspirators.
      94. This breach is supported and facilitated by the purposeful lack of oversight
          exercised by those mandated to protect the public. Considering credible evidence
          that this scam has exceeded hundreds of billions of dollars, and that has been going
          on for five decades no judicial conscience of integrity could ever view the lack of
          oversight as accidental. Rather, it is intentional, and in all likelihood, motivated by
          the insatiable greed of above the law public officials.
      95. A growing number of members of the public have gained first hand knowledge of
          the sinister truth perverting the City s affordable housing programs. Further, many
          public officials in positions of power including Honorable members of the bench
          are, respectfully, aware of this reality. Nevertheless, the absence of remedial
          measures continues to empower the Defendants to destroy lives.
      96. To protect their interests, the culprits have harnessed access to City s public
          property as a limitless resource to bribe any public official, law enforcement or
          oversight agency that dares challenge. The scam is untouchable. Granted, blanket
          denials of these serious allegations are expected most certainly from those who
          desire to protect corruption, and or are directly benefiting. Nonetheless, a sensible
          judicial conscience cannot turn a blind eye. The credible evidence of corruption,
          fraud, and embezzlement is overwhelming to any reasonable mind. Respectfully,



53
     ​For reasons unknown, the precise breakdown is concealed from the public.


                                                  21
          Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 22 of 40




       these crimes will carry on unfettered, as long as oversight agencies and the
       Judiciary abide by the laissez faire approach.
   97. Whereas no words suffice to fully capture Defendants pervasive breach of
       fundamental public integrity, a limited number of illustrations follow

 October 2011 HPD Assistant Commissioner, Wendel Walters, two other HPD executives, and
six others Developers are indicted on a 26 count indictment including charges of racketeering
   conspiracy, bribery, extortion, wire fraud, and money laundering in excess of 22 million

   98. At the press release, United States Attorney Ms. Loretta Lynch stated

                       ​N   Y         d         d     da                a      a     a dab
                                .Iad,   d    da     a     d                        d
                         d      ,    d a - a d dd - c         N          Y      .A d a d
                                       dc      a d       c                ,   d    da
                      c         d            c     b     a                    d a      b c
                        d d d ca d a dab                .I d             ,       d     d
                      HPD          a dc a d        a a      ,               a      d a
                           .

   99. Many members of the public are deeply distrubed by, respectfully, the
       fraud tolerant consequences the culprits faced. Due to the highly sensitive nature
       of the evidence pertaining to this issue, Plaintiff respectfully asks the Honorable
       Court for an in camera review.

 January 1970 Present ACRIS Contains Thousands of Transfer Deeds of Affordable Properties
   to HPD Executives, Privileged Parties, Fictitious Entities, or Parties That Were Deceased

   100.     In many cases, it is ​Defendant HPD ​alongside ​City Hall and the NYC Law
       Department​ who facilitated the transfers. Some of the deeds even include a sworn
       proclamation that a public hearing was held, pursuant to which a public auction was
       held, and that the property was awarded to the ​highest bidder at this auction. ​The
       breach of administrative integrity is two fold ​first​, the ​highest bid recorded
       rationally demonstrates no such bid was ever held​, as it is implausible the highest bid
       for a property worth between ​ 500,000       6,200,000​ was in the​ 1   2500 ​range.
       Second,​ equally concerning is the reference to public hearings and public auctions,
       which are nowhere to be found on official City databases.
   101.When an affordable property is awarded to anyone let alone, a privileged party it
       is imperative that the hearings precipitating the transfer, must be held in the open.



                                               22
       Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 23 of 40




   Not​ ​behind closed doors.​ Records of these transfers must be readily accessible. The
   unconscionable terms, coupled by the suspicious similarity in some of the
   signatures, coupled by the lack of transparency cast a heavy shadow on the
   legitimacy of these transfers.
102.     In the interests of protecting the public, Plaintiff respectfully requests the
   Honorable Court to order that the Defendants provide in a timely manner full
   disclosure pertaining to the following transactions
103.     On October 03, 2008, why did Defendants authorize, notarize, and sign off on
   the sale of an affordable, city owned property to Lash Kocovic for the highest bid of
       1000 a fraction of its market value And why is the record of the hearing absent
   from the City Council public hearing database
104.     On July 06, 2011, why did Defendants authorize, notarize, and sign off on the sale
   of an affordable, city owned property at Decatur Ave to Decatur Properties LLC, for
   the highest bid of 2254 a fraction of its market value And why is the record of the
   hearing absent
105.     Similarly, on July 07, 2011, why did Defendants authorize, notarize, and sign off
   on the sale of an affordable, city owned property to Mohinder Bahanot, as the
   highest bid of 1040      a fraction of its market value And why is the record of the
   hearing absent
106.     Similarly, on January 15, 1995, why did Defendants authorize, notarize, and sign
   off on granting the same Mohinder Bahanot a city owned, affordable property at
   Sutphin Blvd, Queens for 0 dollars
107.     Similarly, on July 13, 2011, why did Defendants authorize, notarize, and sign off on
   the sale of an affordable, city owned property to the BT Family Trust for the highest
   bid of 1,300 a fraction of its market value. Further, who exactly are the parties in
   the BT Family Trust And why is the record of the hearing absent
108.     Similarly, on August 10, 2011, why did Defendants authorize, notarize, and sign
   off on the sale of an affordable property valued at 690,000 for the highest bid of
       250 Why is the record of the hearing absent
109.     Similarly, between 2004 2018 why did Defendants authorize, notarize, and sign
   off on the sale of thirteen 13 affordable properties at Chester Park, Bronx, to Lovely
   Meah, as the limit is one affordable unit per person, and many applicants were
   rejected. Furthermore, how did Lovely Meah a city employee school helper with an



                                            23
         Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 24 of 40




        annual salary of 17,000 and Nadir Ahmed a fraud investigator for the Department
        of Homelessness DHS with an annual salary of 40,000 finance the purchase of
        thirteen 13 affordable apartments Do Defendants not recognize that this fraud is
        an egregious breach of the public s trust
     110.As it related to the subject property, Waterline Square, and adjacent properties at
        Riverside Blvd 40 60, why have Defendants awarded affordable apartments
        ineligible Hispanic applicants including but not limited to Tatayana Maldeno, Jason
        C Rivera, Jason M Rivera, Hadith Narine, Kim Bevan, Stephanie Perez, Luis Brito,
        Adriana Salazar, Rosa Mendoza, Rosura Mendez, Edwardo Campanella who was
        awarded an apartment after his confirmed death , Angie Acosta, Michael Acevedo,
        and Maria Martinez54

                                    May 2019 The Luna Park Scandal55

     111. The Brooklyn D.A. arrested and indicted three women in connection with a bribery
        scam at the Luna Park Affordable Housing Mitchell Lama Complex. The accused
        allegedly committed fraud, forgery and had taken 875,000 in bribes that enabled
        unqualified parties to skip the waiting list.
     112. At the official press conference, the Brooklyn D.A., stated that the D.A. suspects the
        scam to be the norm. In turn, the Commissioner of DOI stated

                         P    c      a     dab                N   Y     C             ab    b d              b
                        a                  a acc                         a   .T   d      da     d c     a      b
                          a       a                acc     a          dab         a a                       d d
                                  a d      d a     b b, acc d                 dc        .T c                ab
                        DOI        dd               a     a b             add    d          C    D a
                        H          P       a   a dD            ,         c a a ad b
                                        C -       dM c     -La        ad            . DOI a        B
                        D     c A            O c         a               a dc                       a
                                a        .

     113. In fact, many alarmed members of the public have wondered why HPD                         who is
        mandated and has extensive resources in fact an entire division to detect the
        fraud. Plaintiff alleges that this criminal conduct is induced, inter alia, by the culprits
        conviction they will avoid detection, due to lack of oversight and that the public will




54
  Plaintiff hereby incorporates by reference NYSCEF, Appl. Div. 04206 2019, Document 58, Exhibit J2.
55
 http     brooklynda.org 2019 05 21 three luna park housing corp officials indicted for conspiring to rec
eive bribes forge documents to corrupt the process by which mitchell lama apartments are acquired


                                                         24
       Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 25 of 40




       continue to be aggrieved, as long as certain entities such as wealthy Developers
       and Defendants HPD enjoy above the law status.

               2014 2018 ProPublica Developers Steal 100 Millions Dollars Per Year

   114. In a shocking series of articles published between 2014 2018, investigative
       journalists Cezary Podkul and Marcelo Rochabrun, exposed the catastrophic harm
       inflicted on the public, which goes to the heart of the harm inflicted on Plaintiff.
       Simply put, for decades, numerous Developers have audaciously cheated the public,
       by claiming tax breaks but refusing to provide affordable housing. Despite collecting
       tax breaks over 100 million per year, these articles demonstrated that 200,000
       affordable units which were required to be registered as rent stabilized, were never
       registered to begin with, or in some cases, fraudulently converted back to market
       rate, in express violation of Regulatory Agreement 1.
   115. The sinister factor enabling this breach was on full display when Defendant
       Hendrickson, and other HPD executives, testified before City Council, in a special
       hearing that was prompted by Pro Publica s expose. It is baffling to observe
       Defendant Hendrickson s resistance to any meaningful proposal aimed at redressing
       this travesty, such as claiming back the stolen 100 million. It is apparent that the
       breach of their statutory oversight mandate failed to make any impression.

The Defendants stunning press release on May 30, 2020, that they are holding a second lottery
                                   for Waterline Square.
   116.Based on Defendant HPD s own rules as illustrated in the HPD handbook, prior to
       holding a second lottery which is not mentioned in any regulatory agreement the
       Defendants must first process all applicants from the original lottery. Thus, in effect,
       Defendants are claiming that in the first lottery, they disqualified 73,773 applicants
       out of 74,000 applicants to Waterline Square as ineligible, and that as result of
       disqualfying 99   of the application pool, 22 apartments remained vacant. This
       unnerving admission supports the nucleus of this complaint.
   117. The Defendants callous conduct is demonstrative of a cruel and unusual disregard
       for Plaintiff s life, as he continues to struggle to survive the pandemic, while facing
       unsafe living conditions, on and off homelessness, pursuant to 353 days of
       unjustified torment, while the last twenty two 22 apartments for which he is




                                              25
            Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 26 of 40




         eligible even according to Defendants cryptic, conclusory calculations are given
         away to unqualified applicants.

            February 2015 HPD Employees Indicted Based on 26 Housing Bribery Schemes

     118. ​Pursuant to the indictment of 16 employees in HPD and the Department of
         Buildings, in connection with 26 separate bribery schemes, the Manhattan D.A.
         stated56

                               T       acc         d       d d a                         c      a    ad           d       a d
                                   a   b   a                       N        Y         a .W                D   a
                           I           a       ,           a       -            c d                  b        c   db
                               a d                             a       a d       d       a dc   ac                    b
                                               a       .


     DEFENDANTS CONTINUE TO DELETE INCRIMINATING EVIDENCE FROM ACRIS,
                 CREDIT REPORTS, CITY PAYROLL DATABASES57

     119. Under Federal Rules of Civil Procedure Rule 37 possible sanctions are dismissal of
         the wrongdoer s claim, entering judgment against the wrongdoer excluding expert
         testimony and application of adverse inference rule. Title 18 of United States Code
         Sections 1503 1519 prohibits a party from destroying or assisting another in
         destroying evidence, and provides for criminal prosecution against the wrongdoer.
     120.     Plaintiff alleges that upon commuting to opposing counsel, or filing with the
         courts incriminating evidence, the Defendants have instantly moved to modify, or
         delete incriminating evidence.
     121. Upon Plaintiff submitting to the Court incriminating evidence on February 03,
         2020, proving, ​inter alia, ​the fraudulent transfer of Properties through the fictitious
         straw parties, such as, Meah Lovely, Meah Lovely T, Nader Ahmed, and Ahmed
         Nader58, Defendants abused their authority by logging in to official city payroll
         databases, and deleting these profiles. Further, upon Plaintiff protesting the
         alteration of official records, the deleted employee profiles were instantly restored.




56
   ​https commercialobserver.com 2015 02 50 arrested through building inspection investigation
57
    ​ ​ Plaintiff hereby incorporates all factual assertions pertaining to these allegations by virtue of EXHIBIT K.
58
   NYSCEF Appl. Div., Docket 9, 04206, EXHIBIT B E.


                                                                       26
            Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 27 of 40




     122.     Further, the Defendants have removed from ACRIS numerous regulatory
        agreements pertaining to 421 a from numerous Inclusionary Zoning Affordable
        Properties. As a matter of law, these regulatory agreements must be accessible to
        the public.
     123.     Further, upon Plaintiff releasing to Defendants counsels, on June 28, 2020, a list
        of unlawful residents at Waterline Square, Defendants and or their co conspirators
        promptly removed, on June 29, removed incriminating information credit reports.
     124.     Further, in immediate response to Plaintiff submitting such incriminating
        evidence, multiple judges trial and appellate and court attorneys that decided
        Plaintiff s case, released property interests that were unlawfully obtained for
        example, simultaneously residings in multiple rent stabilized apartments , and
        which were held onto in some cases for over thirty five years.
     125.     That simultaneously with the release of these interests, the Court proceeded to
        issue, on its own motion, a draconian gag order which,​ inter alia,​ barred Plaintiff
        from submitting any further such evidence, while setting aside the well established
        percent and due process NYSCEF Appl. Div 04206 2019             27 .
              FACTUAL ALLEGATIONS REGARDING THE APPLICATION PROCESS

     126.     The subject property is a residential complex in Manhattan with 1132 housing
        units, developed by the Developers, GID Group and Extell. Of these units, 269 units
        are designated by the relevant statutes as affordable housing units for applicants
        whose annual income is between 37,578          43,860. In ten years of applying to
        affordable housing, Plaintiff never received a number low enough to advance him
        past the initial lottery stage.
     127. Plaintiff filed a timely application in July 2018, for a one bedroom or studio
        apartment at the Property. Over 74,000 applicants applied to the Property.
     128.     For the first time in ten years of applications, Plaintiff received an extremely
        favorable priority, placing him in the 0.9987     priority percentile. For the first time
        in ten years of applications, this number effectively guaranteed Plaintiff an
        apartment, permitting he passed the income calculation phaze59.

59
  Plaintiff s actual log number number of applicants 103 74,000 0.9987 .
Plaintiff s​ raw log number​ was 5695 the lowest and as such most favorable number he ever
received. Considering the Developer was mandated by law to give applicants from Community Board
7 a 50 preference Plaintiff lived in Community Board 7 , Plaintiff s ​actual log number​ as confirmed
by the specific property manager, Mr. Gabrial Mombrun was 103. Per Mr. Mombrun s account,


                                                 27
          Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 28 of 40




   129.     On March 05, 2019, Plaintiff was called in for an initial first ever interview at
       the BG offices. In this meeting, Plaintiff furnished all documents that were required
       of him. From March 05, 2019 to June 07, 2019, Plaintiff complied in a timely manner
       with eight additional requests for hundreds of additional sensitive financial
       documents.
   130.     Throughout this entire period, Plaintiff was subjected to the
       admittedly unlawful conduct60 of Defendant Fong, who violated lawful procedure
       and deprived Plaintiff of various rights, including the right for a fair application
       process by 1 applying pressure on Plaintiff to withdraw his application 2
       threatening to reject Plaintiff for infractions such as redacting sensitive information,
       or sending files in the wrong format 3 taking active measures to have Plaintiff
       rejected, for example, demanding new files hours before a critical deadline 4 lying
       to Plaintiff in emails about the time of a critical deadline. There was no reason, no
       justification for Fong s outrageous conduct, which remains unexplained.
                         I.   June 7, 2019: Plaintiff Is Notified of Qualification
   131. On June 07, 2019, at 11 53am, after undergoing an excruciating, eight month
       application process that featured countless violations of law, Fong notified Plaintiff
       his application was approved, and that he would be coming to sign a lease on the
       week of June 10, 2019.
                        II.   June 10, 2019: Fong Issues 1st Rejection
   132.      Upon politely protesting a disturbing attempt to sabotage his application by
       Fong, Plaintiff was sent a cryptic 1st rejection letter, based on the unauthorized and
       unlawful per se cause of inconsistent information .
   133.     The rejection letter sent to a good faith after a grueling, eight month
       application process, did not reveal what information was allegedly inconsistent.
   134.     Critically, the Handbook and the Regulatory Agreement as the relevant
       authorities specifically prohibited a rejection based on such a cause. Till this day,
       nearly nine months later, neither Defendant, nor their respective counsel, offer any
       justification for this unlawful 1st rejection.



were Plaintiff to pass the income evaluation phaze, his low log number effectively guaranteed him an
apartment.
60
   Plaintiff presented to Defendants counsels hi quality audio recordings, in which Fong s manager,
Labarta, apologized for Fong s unlawful conduct.


                                                28
            Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 29 of 40




     135.     Worse yet, the bitter truth is that once that first rejection is issued, the
        applicant is doomed. No matter how baseless, both Defendants will stop at nothing
        to affirm the original determination, even if they have to ​discover​ ​novel justifications
        to reject the affordable housing applicant.
     136.     We know this for three reasons a HPD s spokesperson admitted this fact with
        an investigative journalist61 who authored a paper illustrating the stomach turning
        injustice inflicted on millions of affordable housing applicants b due to the dismal
        number of determination reversals c alas, it is also rational rather than exposing
        an arbitrary and capricious determination, Defendants are motivated to appear
        competent by ​discovering​ ​new post facto justifications that gives credence to a
        baseless prior rejection.
     137.On first appeal, Defendant Labarta, senior manager at BG, apologized for the
        rejection and the unlawful conduct of Fong. Labarta immediately reversed the
        determination. Defendant Labarta then required Plaintiff to undergo a second
        evaluation of documents which had already been vetted and given three months
        prior, in violation of law62.
     138.     In recorded conversations, Labarta promised that in an effort to remedy the
        torture Fong had unjustly inflicted, that ​she would reach out to Plaintiff regarding
        any questions she would have​ ​prior to issuing a second rejection.
     139.     The ensuing events
                    i.   June 28, 2019 Defendant Rosen Lies about File Being Transferred.
                   ii.   June 11 July 03, 2019 Defendant Pell s Shows Indifference to her
                         oversight obligations63.
                  iii.   July 03, 2019 Defendant Cucurullo Issues 3rd Rejection, copy pasting
                         Defendant Labarta Issues 2nd Rejection, and adding a new cause of
                         unlawful per se inconsistent information, different than the original.




61
   EXHIBITS A3 A4 of Docket 9 on NYSCEF, Appl. Div 1st Dep. 2019 04206.
62
   Page 5 of the Handbook specifically requires the application process to be fair. Forcing an
applicant to undergo a second evaluation of documents that were already approved, is anything but
fair.
63
   On June 11, 2019, Plaintiff contacted Pell. Pell did absolutely nothing to enforce the blatant
violations of the Handbook. HPD s FOIL response demonstrates that not a single internal HPD
communication showed any concern about a marketing agent rejecting applicants based on
fictitious justifications.


                                                    29
            Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 30 of 40




                   iv.   July 9, 2019 Pell Issues 4th Rejection based on a different income
                         calculation method that is specifically refuted by the Regulatory
                         Agreement, and a series of astounding conclusory numbers that are
                         refuted by hundreds of financial documents.



             I.   Defendants Deprived Plaintiff s Right for a Fair Application Process
     140.     Page 5 of the Handbook states
                         The primary objective of the marketing, lease up and sales effort is to
                         ensure that the process is fair and provides equal opportunity to all
                         applicants, regardless of race, color, religion, gender, sexual
                         orientation, gender identity or expression, national origin, age,
                         genetic information, disability, or veteran status. s and within the
                         neighborhood, and by providing applicants with mobility, vision, or
                         hearing disabilities that require accessible adaptable units.
        By virtue of this provision, Plaintiff and all other applicants were granted the right
        to a fair application process. And yet, denial of Plaintiff s right for fairness is the
        common thread prevalent throughout all of the deprivations stated herein.


      II.    Defendants Deprived Plaintiff s Right Not to Be Denied of a Valid Property
                                  Interest Without Due Process
     141. The 14th Amendment states that64
                  ... nor shall any State deprive any person of life, liberty, or property, without
                  due process of law nor deny to any person within its jurisdiction the equal
                  protection of the laws.
     142.     It is long established65 that due process limitations on deprivation or frustration
        of valid property interests extend beyond the ​strict taking of property ​defined by the
        5th Amendment66. Procedural due process includes the right to be heard at a
        meaningful time and in a meaningful manner67 .




64
   U.S. Const. amend. XIV, 1.
65
  Goldberg v. Kelly, 397 U.S. 254 1970 Mathews v. Eldridge, 424 U.S. 319 1976 Goss v. Lopez, 419 U.S 1979 Barry
v. Barch 443 U.S. 55 1979 O    ​ Bannon v. Town Court Nursing Center, 447 U.S. 773 1980 , and the Second
Department decision in​ Fred F. French Inv. Co. v City of New York​, 39 NY2d 1976 .
66
    ​Fred F. French Inv. Co. v City of New York,​ 39 NY2d, 593 1976 .
67
   ​Mathews v Eldridge,​ 424 US 319, 333 1976 .


                                                      30
            Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 31 of 40




     143.     Plaintiff acquired a valid, tangible, concrete property interest in the Property,
        under federal and state law by virtue of
                     i.   Receiving a priority number in the 0.9987              percentile to rent a
                          one bedroom apartment, for life, at a below market, rent stabilized
                          rate.
                    ii.   In this regard, the extraordinary economic value, coupled by the rare
                          probability of such an occurrence support the acquisition of a tangible
                          property interest. In similar fashion, the purchaser of a winning
                          lottery ticket rationally acquires a tangible property interest in the
                          lottery winnings.
                   iii.   Paying a non refundable background credit check fee.
                   iv.    Completion of the grueling application process, pursuant to
                          furnishing hundreds of personal financial documents, and compiling
                          with eight additional requests for additional personal information.
                    v.    Being promised by BG on June 07, 2019 that he would be signing a
                          lease the following week.
        Nevertheless, Defendants repeatedly denied Plaintiff s pleadings to be heard. As
        such, Plaintiff s property as a valid property interest was unlawfully deprived.
     144.     As further support, in ​Goldberg, t​ he Supreme Court held that the termination of
        a benefit that could result in a ​devastating loss of food and shelter,​ required a
        pre deprivation​ hearing. In the case at bar, Plaintiff is not seeking a ​pre deprivation
        hearing​,​ rather, merely to address the glaring calculation errors, discrepancies in
        the determinations, and rampant violations of lawful procedure, in a
        post deprivation h
                         ​ earing.
     145.     In addition, it is well established68 that deprivation pursuant to a quasi judicial
        tribunal69 determination requires a fair, impartial, adversarial hearing. Defendants
        determination process arguably constituting a quasi judicial determination, further
        supports Plaintiff s right to receive a fair, post deprivation hearing70.


68
   For example Mtr. of Sowa v. Looney, 23 N.Y.2d 329, 333 1968 Mtr. of Atkins v. Goord, 16 AD.3d 1011 3d Dep t
2005 and Mtr. of Fuchino v. Herbert, 255 A.D.2d 914 4th Dep t 1998 .
69
   ​Defined as a non judicial that has powers and procedures resembling those of a court of law, and is obliged
to objectively determine facts and draw conclusions from them so as to provide the basis of an official action ,
in West s Encyclopedia of American Law, First Edition, Vol. 12.
70
    ​To reiterate, Plaintiff s argument for deprivation of due process is respectfully valid regardless of whether
Defendants constituted a quasi judicial tribunal by virtue of the other reasons stated herein.


                                                       31
              Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 32 of 40




      146.      It has been more than a year and half since Plaintiff was rejected for ​ undisclosed
           inconsistent information , ​a series of unexplained mathematical errors, and 4
           rejections based on 5 shifting reasons. Procedural due process, the fairness
           requirement71, the gravity of these determinations, all the aforesaid and forgoing
           reasons all weigh in favor of Plaintiff being granted a fair, adversarial hearing by an
           impartial tribunal.
       III.   Defendants Deprived Plaintiff s Right Not to Be Subjected to Arbitrary and
                                     Capricious Decision Making
      147.As a matter of law72 an applicant shall not be rejected for any reason that is not
           consistent with the rejection criteria stated in the Marketing Plan and Agency
           Selection policies . By virtue of this provision, Plaintiff had a right not to be rejected
           based on a cause inconsistent with the rejection criteria.
      148.      Defendants first ​ unspecified inconsistent information ​ and third ​inconsistent
           information r​ ejections deprived Plaintiff of this right and violated lawful procedure
           by invoking an unlisted, unlawful per se cause. In doing so, Defendant BG violated
           Plaintiff s rights pursuant to the Handbook73.
      149.      Furthermore, the first rejection letter did not specify what information was
           inconsistent, thereby crippling Plaintiff from understanding why he was rejected
           and from being able to file a meaningful appeal.
      150.      Furthermore, the post facto written admission given by Defendant BG claimed
           the ​ undisclosed inconsistent information ​was related to something heard over a
           phone conversation. Defendant s official company policies as admitted , as well as
           common sense, require rejections to be based on the written record, rather than
           speculative hearsay.
     IV.    Defendants Deprived Plaintiff of the Right to Clarify and/or Cure Questions Re
                                                   Income
      151. As a matter of law74, if questions regarding income arise the Marketing Agent ​must
           conduct further review​ to determine whether the highest calculation is also the most
           accurate. Marketing Agents may request additional documentation from applicants
           or third party sources . In addition, the fairness requirement necessitates that the
           decision maker, at the very least, take into account clarifying information on the


71
   Page 05 of the Handbook.
72
   Section 4.4.A 1 , page 23 of the HPD Handbook.
73
   Page 5 of the Handbook requires fairness. Page 28 prohibits rejections based on unauthorized causes.
74
   Pages 47, 56 of the Handbook.


                                                      32
              Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 33 of 40




           record. Here, all four rejections violated these provisions, and consequently
           deprived Plaintiff of his right for further review.
      V.    Defendants Deprived Plaintiff of the Right to Specific and Detailed Reason Why
                                The Applicant Cannot Be Approved
                           75
       152.   The Handbook states if the Marketing Agent finds the application still to be
           ineligible after the appeal review, the appeal rejection notice ​must​ ​provide specific
           and detailed reason w
                               ​ hy an applicant cannot be approved​ .​ Accordingly, Plaintiff had
           a statutory right to be given a specific and detailed reason. All four determinations
           miserably missed the mark.
       153.     The first determination failed to give any reason at all beyond a vague and
           unlawful per se, as illustrated   ​undisclosed inconsistent information​ .
       154.     The second and third determinations showed four conclusory numbers, without
           properly providing the underlying computations, aside from a single, misleading
           reference. Illustrating the misleading nature of this reference, is that it caused the
           Court to incorrectly infer ​Extreme Reach w
                                                     ​ as a reference to Plaintiff s rent
           capabilities, when in truth, ​Extreme Reach​ was the name of Plaintiff s employer.
       155.     Despite Plaintiff repeatedly protesting the glaring mathematical errors prevalent
           in all four determinations, all three of the appeals utterly ignored Plaintiff s clear
           illustrations of errors, and refused to remedy, or even address these errors in
           subsequent rejections. Similarly, it is likely not a coincidence all the decision makers
           simply chose to ignore subsequent emails asking for clarification.
     VI.    Defendants Deprived Plaintiff of the Right for Application to be Processed With
                                        Minimal Competency
       156.  The Handbook requires all marketing agents to include BG to undergo
           extensive training in order to master knowledge of the Handbook. Common sense
           also supports this considering BG had access to sensitive financial information of
           hundreds of thousands of applicants. It is axiomatic that such knowledge includes
           the a legitimate reasons for rejecting an applicant b correct method of income
           calculation.
       157. In the 1st rejection, Defendant Fong invoked the unlawful rejection cause of
              unspecified inconsistent information . In t​ he second rejection Defendant Cucurullo
           invoked unlawful cause of ​ inconsistent information . ​Both of these causes are
           arbitrary, capricious per se.

75
     Page 28 of the Handbook.


                                                   33
       Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 34 of 40




158.     Furthermore, BG apologized in a recorded conversation for Fong s violations of
   BG policy by continuously applying pressure on Plaintiff to withdraw his
   application.​ ​In addition, BG acknowledged in a sworn affidavit that all of its
   employees including senior management Cucurullo, Labarta, and Palmieri all
   applied an erroneous calculation method that substantially differs from the correct
   calculation according to HPD s sworn affidavit. Coupled with other outrageous,
   material violations, it is quite clear that BG lacks the most basic training.
159.     Had BG complied with the training requirement, Plaintiff s income would not
   have been miscalculated, his application would not have been mishandeld, and
   Plaintiff would have been spared indescribable pain and suffering. Had HPD
   properly complied with its oversight mandate, BG would be obligated to familiarize
   its employees with essential matters, such as the correct method for income
   calculation, and legitimate reasons to reject an applicant. This failure is another
   shameful illustration of HPD s utter disregard for its statutory obligations.
VII.     Defendants Deprived Plaintiff of the Right for his Income to be Calculated
                         Objectively and Based on the Entire Record
160.     Not only are each of the numbers in the four determinations conclusory and
   unsubstantiated, they are also erroneous and inconsistent by any objective, honest
   review of the ​entire record. B
                                 ​ y refusing to examine the ​entire record,​ clarifying
   documents, and in some cases deliberately misconstruing Plaintiff s income,
   Defendants deprived Plaintiff of his right for a fair Process.
161.For example a the figure stated for unemployment gift income           12,754.62 is
   arbitrarily at odds with the official unemployment award document that was
   provided     11,284.00   b the self employment income arbitrarily disregards more
   than 16,000 in proven income for no apparent reason supported by dozens of
   documents      c the second rejection does not even bother explaining why 10,000
   of family gift income was ignored, while the 3rd determination states that no proof
   was provided, whereas Plaintiff provided the exact proof that was requested by BG
   Magnifying the egregious nature of the first three determinations is the fact both
   decision makers, Labarata and Cucurullo, ignored subsequent emails merely
   requesting to understand their bewildering conclusions.
162.     Furthermore d the fourth determination is based on a different calculation
   method without any explanation for the discrepancy , and avoids explaining why it




                                           34
            Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 35 of 40




        determined Plaintiff s income to be 0. Amplifying the egregious nature of the fourth
        determination is the fact the decision maker, Pell, ignored subsequent emails merely
        asking to apprehend her puzzling conclusions.
     163.     Furthermore e HPD s cryptic assertion that Plaintiff s self employment income
        in 2018 was 0 is irrational, unreasonable, and easily refuted by dozens of documents.
        Plaintiff submitted ample documentation showing sales exceeding 18,875, as well as
        documentation showing his average business expenses. Based on the single error76
        in Plaintiff s tax return, his business expenses had to be north of 24,000 to justify a
        loss of 4526. If the review system was honest and or unbias, the discrepancy
        between the declared business expenses and 24,000 would have raised a red flag
        for HPD. It did not. Rather, Pell pounced on the opportunity to falsely conclude that
        Plaintiff s income from self employment was 0, based on a mistake which is glaring
        to any objective auditor. In doing so, Defendant HPD, once again, deprived Plaintiff
        of his right for fairness.
                        CLAIMS FOR RELIEF AGAINST ALL DEFENDANTS
      1 Deprivation of a Valid Property Interests Without Due Process in violation of the 14th
                                 Amendment of the U.S. Constitution
     164. Plaintiff hereby repeats and realleges each allegation in each numbered
        paragraph above.
     165.     By virtue of paying non refundable background and credit check fee, receiving a
        once in a lifetime, favorable lottery number for the first time in ten years Plaintiff s
        community board priority log number number of applicants                       103 74,000
        0.9987     , completing an eight month application process, furnishing hundreds of
        sensitive financial documents, compiling with eight additional requests for
        information, completing the Process, being promised that he would be signing a
        lease on the week of July 10, 2019, and, Plaintiff acquired a valid property interest
        under federal and state law in the Manhattan based subject property.
     166.     Plaintiff was deprived of this property interest without an opportunity to be
        heard, and by Defendant s continuous refusal to address conclusory numbers and
        glaring computational errors. Defendant s deprivation of Plaintiff s property
        interests is aggravated by the fact that Defendant s determinations arguably
        constituted a quasi judicial determination. As such, Defendants have deprived

76
  ​This single error has since been corrected at the behest of Defendant HPD, to no avail. Under the new
calculation, Plaintiff qualifies even according to the disputed, incomplete reasons Defendants asserted.


                                                      35
             Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 36 of 40




           Plaintiff of a property interest without due process of law, in violation of the 14th
           Amendment to the United States Constitution.
      2 Defendants Breach of Contractual or Quasi Contractual Obligation to Abide by their
                     Own Rules in Violation of Common Law Contract Theory
      167.   Plaintiff hereby repeats and realleges each allegation in each numbered
           paragraph above. Page 5 of the Defendant HPD Handbook states the primary
           objective of the marketing, lease up and sales effort is to ensure that the process is
           fair ​and​ provides equal opportunity​ to all applicants, regardless of ​race​, color,
           religion, gender, sexual orientation ... in addition, the process should affirmatively
           further fair housing by promoting racial, ethnic, income, and geographic diversity
           among residents and within the neighborhood . By overwhelming evidence,
           Defendants have ​rendered this provision null and void breaching their
           contractual obligation for a fair Process and disregarding their fiduciary duties.
      168.     Common law elements for a valid contract are valid offer, acceptance, mutual
           assent and consideration. Here, the factual allegations stated herein support
           Plaintiff s case for a prima facie case for a valid contractual, or at least, a
           quasi contractual relationship77 that was breached by Defendants baseless
           rejections and related deprivations.
      169.     By virtue of the aforesaid, Defendants were contractually obligated to abide by
           their own rules, first and foremost to conduct a fair Process. This breach has
           caused Plaintiff harm, pain and suffering.
     3 Breach of Fiduciary Duties to Ensure of Fair Process and Abide by Protective Regulations
      170.     Plaintiff realleges and incorporates by reference each and every allegation in
           each and every aforementioned paragraph as if fully set forth herein.
      171. Defendants both violated their fiduciary duties that were established by virtue of
           their obligation to oversee a fair application process, abide by their own rules, the
           Protective Regulations, and refrain rejecting applicants based on arbitrary and or
           racially discriminatory reasons.
              4 Deprivations of rights secured by Civil Rights Act of 1871, 42 U.S.C.         1981
      172. Plaintiff realleges and incorporates by reference each and every allegation in each
           and every aforementioned paragraph as if fully set forth herein. ​As result of
           Defendants unlawful practices aforesaid, Plaintiff has suffered severe harm and loss.


77
     ​Henry S. Bloomgarden, Appellant, v. Charles B. Coyer et al, 479 F.2d 201 D.C. Cir. 1973 .


                                                       36
            Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 37 of 40




     5 Deprivations of rights secured the Civil Rights Act of 1968 Fair Housing Act, 42 U.S.C.
                                              3601 19
      173. Plaintiff realleges and incorporates by reference each and every allegation in each
         and every aforementioned paragraph as if fully set forth herein. Based on
         whistleblower testimony and on public records, Defendants have discriminated
         against all non Hispanic applicants, by awarding a disproportionate number of
         apartments to Hispanic applicants. ​ As result of Defendants unlawful practices
         aforesaid, Plaintiff has suffered severe harm and loss.
 6 Deprivations of rights secured by Title VI of the Civil Rights Act of 1964 nondiscrimination
                       in federally assisted programs , 42 U.S.C. 2000d 1
   174. Plaintiff realleges and incorporates by reference each and every allegation in each
         and every aforementioned paragraph as if fully set forth herein. ​As result of
         Defendants unlawful practices aforesaid, Plaintiff has suffered severe harm and loss.

        7 Deprivations of rights secured by Article XVII of the New York State Constitution

     175. Plaintiff realleges and incorporates by reference each and every allegation in each
         and every aforementioned paragraph as if fully set forth herein
     176.     Plaintiff is a citizen of the United States, and at all relevant times, has been
         domiciled in New York City. As such, Plaintiff is entitled to and limited by the
         rights, privileges, duties, protections, and freedoms granted by decrees, laws, and
         provisions of New York City, New York State and the U.S. Constitution.
     177. The right for adequate shelter is well established78 in New York State and New York
         City, which arguably offer the most comprehensive shelter rights in the United
         States. The New York State Constitution specifically obligates the state to care for
         those in need
                  T a d, ca a d                   d a      b cc c                             a d     a b        d d
                  b      a a db     c          bd       ,a d    c                        a          a db     c
                                                                                         79
                   a ,a          a        a                  d                               .
     178.Due to the pandemic, public shelters are not adequate.
     179.     In the landmark First Department ​Callahan ​case80, New York State and New York
         City were obliged to recognize the right of every homeless man to receive shelter
         and board. In ​Eldredge81, the ​Callahan​ holding was expanded to apply to homeless

78
     ​Callahan v. Carey, No. 79 42582 Sup. Ct. N.Y. County, Cot. 18, 1979 Eldredge v. Kock, 118 Misc. 2d 163 N.Y. Sup.
Ct. 1983 McCain v. Koch, 511 N.E. 2D 62 N.Y. 1987 .
79
   ​Article XVII, Section 1 of the New York State Constitution.
80
    ​Callahan v. Carey, No. 79 42582 Sup. Ct. N.Y. County, Cot. 18, 1979 .
81
   Eldredge v. Kock, 118 Misc. 2d 163 N.Y. Sup. Ct. 1983 .


                                                         37
            Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 38 of 40




         women, and in ​McCain82, the ​Callahan​ holding was expanded to include homeless
         families.
     180.     Due to the pandemic, public shelters are not adequate. They are life threatening.
     181. As a resident of New York State, Plaintiff has a right for adequate shelter. After
         applying for ten years to affordable housing, Plaintiff finally was promised after a
         long application process a once in a lifetime opportunity83 for permanent
         housing. Permanent housing is in itself a valued public interest, as evident by the
         very concept of affordable housing. Defendants should, as a matter of law, equity,
         and common sense, utilize the express authority granted to them84 to cure the harm
         caused by their outrageous mishandeling of Plaintiff s application85.

     8       Violations The New York State Human Rights Law as contained in New York State
                                       Executive Law 296

     182.     Plaintiff realleges and incorporates by reference each and every allegation in
         each and every aforementioned paragraph as if fully set forth herein. ​As result of
         Defendants unlawful practices aforesaid, Plaintiff has suffered severe harm and loss.

            9 Violations Title 24 of the Code of Fed. Reg. Discriminatory Conduct Under the Fair
                                           Housing Act Title 24

     183.     Plaintiff realleges and incorporates by reference each and every allegation in
         each and every aforementioned paragraph as if fully set forth herein. ​As result of
         Defendants unlawful practices aforesaid, Plaintiff has suffered severe harm and loss.

                     10 Violations of Executive Orders 11063, and Executive Order 12898




 2
   M ​ cCain v. Koch, 511 N.E. 2D 62 N.Y. 1987 .
83
   ​Defendant HPD claims Plaintiff can t demonstrate that he won t be able to find a similar apartment. This
cynical and irrational argument is equivalent to telling the winner of the state powerball lottery that he can t
prove he won t the lottery a second time.
84
   The Court s settlement recommendation, the minimum income waiver for DHS referral pursuant to page 40
of the Handbook, the authorization granted pursuant to extenuating circumstances provisions on pages 41, 42,
and 56, and the fairness requirement on page 05,​ inter alia,​ heavily support the grant of a limited injunction.
85
    ​Defendant BG is clearly incompetent of processing thousands of applications containing sensitive financial
information. Counsel has done everything possible to sugarcoat this fact, conjuring up a flurry of post facto,
rationalizations. Shattering to pieces these bad faith attempts is the correspondence from the decision maker
at HPD to BG, which was omitted from the administrative record, and reluctantly exposed in the
heavily redacted FOIL request EXHIBIT B2 of the Motion .


                                                       38
          Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 39 of 40




   184.         Plaintiff realleges and incorporates by reference each and every allegation in
       each and every aforementioned paragraph as if fully set forth herein. ​As result of
       Defendants unlawful practices aforesaid, Plaintiff has suffered severe harm and loss.

                               11 21 Criminal Conduct in Violation of the RICO

   185.         Plaintiff realleges and incorporates by reference each and every allegation in
       each and every aforementioned paragraph as if fully set forth herein, including
       EXHIBIT F, EXHIBIT G, EXHIBIT H.
   186.         As direct and proximate result of Defendants embezzlement of public property,
       wire fraud, bribery of public officials, spoliation of evidence, corruption of
       State related proceedings pertaining to the judicial machinery, obstruction, perjury,
       intimidation of whistle blowers, and discriminatory housing practices, and other
       practices to be pursuant to an in camera review with the Honorable Court, Plaintiff
       continues to endure extraordinary harm, monetary damages, prolonged
       homlessness, humiliation, severe emotional distress, mental and physical anguish
       and suffering, and damages to be determined at trial.
   187. Further, the threat to the public s welfare strongly supports treble damages
       pursuant to the RICO. Throughout the hell Plaintiff endured, he has met dozens of
       other wrongfully rejected, low income, affordable house applicants. In addition to
       those, hundreds of detailed horror stories from other aggrieved applicants are
       available on online. These applicants         some of whom are verified by the official
       apology posted by the oversight agency detail a sickening corruption in an
       application process that is mandated by law to be fair and transparent.


                                        PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully prays for relief as follows
           I.      Limited relief to escape the suffering of homelessness, based on the merits
                   and the compelling evidence of an inexpressible misscarriage of justice.
          II.      Alternatively, temporarily issue a stay of the Waterline Square application
                   process, such that the Defendants will not be able to give away the last
                   apartment, prior to discovery.




                                                    39
         Case 1:20-cv-04340-RWL Document 65 Filed 10/15/20 Page 40 of 40




          III.   Award of damages, according to proof, including compensatory, treble and
                 liquidated damages, to be paid by Defendants, in an amount to be
                 determined at trial.
          IV.    Declaratory relief as articulated in this Complaint, and has been articulated
                 in Plaintiff s pending orders to cause on the dockets.
           V.    As an equitable remedy for the sickening ways Plaintiff s basic rights for due
                 process of law were set aside in State proceedings, time and time again86,
                 may the Honorable Court consider hiring a pro bono attorney in some
                 capacity.
          VI.    Due to the sickening breach of administrative integrity of top NYC public
                 officials and the corruption of the judicial process, may the Honorable Court
                 consider ordering an investigation from a federal investigative agency that
                 has no ties or affiliation to the practice of transferring properties for free.
         VII.    Any further legal and equitable relief that the Honorable Court deems
                 appropriate and just. I, hereby affirm under the penalty of perjury that the
                 forgoing is true and accurate to the best of my knowledge and belief.


Respectfully submitted,


         Abraham Gross




6
    ​Appl. Div. NYSCEF, 04 206, 27, and pages 1 EXHIBIT H11.

                                                 40
